                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

TIMOTHY A. MCKEEVER,
           Plaintiff,
                                                  Case Number 3:18-cv-00192-SLG
v.

U.S. DEPARTMENT OF JUSTICE
and the ENVIRONMENTAL
PROTECTION AGENCY,
            Defendants.                           JUDGMENT IN A CIVIL CASE



DECISION BY COURT. This action came to trial or decision before the Court. The issues
have been tried or determined and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED:

     THAT the plaintiff recover nothing, the action be dismissed on the merits, and the
defendants U.S. Department of Justice and the Environmental Protection Agency, recover
costs from the plaintiff Timothy M. McKeever.



APPROVED:

 s/Sharon L. Gleason
 SHARON L. GLEASON
 United States District Judge
 Date: May 6, 2019
 NOTE: Award of prejudgment interest, costs and            Lesley K. Allen
 attorney's fees are governed by D.Ak. LR 54.1,     Lesley K. Allen, Clerk of Court
 54.3, and 58.1.




[Jmt2 - Basic - rev. 1-13-16}




     Case 3:18-cv-00192-SLG Document 25 Filed 05/06/19 Page 1 of 1
